OPINION

Per Curiam:

Pursuant to NRCP 36(a), appellants (plaintiffs below) were served a formal request to admit certain facts.1 Appellants served neither timely answers nor timely objections, and *434thus they admitted facts that negatived the existence of the claims alleged in their Amended Complaint. Thereafter, without moving for permission to withdraw or amend these admissions, appellants filed a belated “Answer to Demand for Admissions,” purporting to deny the matters already admitted by operation of NRCP 36. On motion, the district court granted summary judgment, from which appellants have appealed, contending that the district court “abused its discretion.”
Assuming the district court had discretion to relieve appellants of their admissions, on its own motion, our review of the record satisfies us that in this case the court was justified in not doing so.
Affirmed.

As with analogous federal provisions, NRCP 36(a) expressly declares that each matter of which an admission is requested “is admitted unless, within 30 days after service of the request, or within *434such shorter or longer time as the court may allow, the party to whom a request is directed serves upon the party requesting the admission a written answer or objection addressed to the matter,” and NRCP 36(b) states that “[ajny matter admitted under this rule is conclusively established unless the court on motion permits withdrawal or amendment of the admission.”